PROSPECTUS Dated July 29, 2015 Arden Sage Multi-Strategy Fund, L.L.C. Units of Limited Liability Company Interests Arden Sage Multi-Strategy Fund, L.L.C. (the “Fund”) is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, closed-end, management investment company.The Fund’s investment objective is to seek long-term capital appreciation while attempting to reduce risk and volatility.In pursuing its investment objective, the Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C., which, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles that are managed by a select group of portfolio managers that invest in a variety of financial markets and utilize a broad range of alternative investment strategies. The structure of the Fund is designed to permit sophisticated investors that have a higher tolerance for investment risk to participate in an aggressive investment program without making the more substantial minimum capital commitment that is required by many hedge funds. The units of limited liability company interests in the Fund (“Units”) are not deposits in, obligations of, or guaranteed by Arden Asset Management LLC, Arden Securities LLC (“Arden Securities”) or any of their affiliates or by any bank and are not government guaranteed or insured.The investment program of the Fund is speculative and involves substantial risks, including the possible loss of the entire amount of an investment.See “Investment Practices and Related Risk Factors.” TOTAL OFFERING Amount(1) Sales Load(2) Proceeds to the Fund(3) 1 Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000.These minimums may be reduced for certain investors. 2 Assumes a maximum sales load of 2.5%.The specific amount of the sales load paid with respect to an investor is generally dependent on the size of the investment in the Fund, but will not exceed 2.5% of an investor’s investment amount.Subject to that limit, however, the applicable schedule of sales loads may vary among Selling Agents.See “Purchases of Units—Distribution and Member Services” for a further discussion of the sales load, as well as a discussion of compensation that may be received by Arden Securities and Selling Agents in connection with this offering. 3These estimated proceeds assume the sale of all Units registered under this offering. Arden Securities serves as the distributor of the Units and serves in that capacity on a reasonable best efforts basis, subject to various conditions.There is no termination date for the offering of Units, as the Fund expects to conduct a continuous offering.Monies received from prospective investors in advance of dates when Units may be purchased are held in a non-interest bearing escrow account pending the deposit of such monies with the Fund.(See “Purchases of Units—Purchase Terms” and “Custodian and Escrow Agent.”)The principal business address of Arden Securities is Three Canal Plaza, Suite 100, Portland, Maine 04101.Arden Securities may retain broker-dealers (the “Selling Agents”) to assist in the distribution of Units.The sales load payable to a Selling Agent is charged as a percentage of an investor’s investment amount.The sales load will neither constitute an investment made by the investor in the Fund nor form part of the assets of the Fund.The Fund pays Arden Securities an ongoing quarterly distribution fee (the “Distribution Fee”) at an annualized rate of 0.85% of the average net assets of the Fund during the calendar quarter, as compensation for the sale and marketing of Units.Arden Securities also arranges for the provision of certain investor and account maintenance services pursuant to a Member Services Agreement with the Fund for which the Fund pays a quarterly fee at an annualized rate of 0.15% of the average net assets of the Fund during the calendar quarter.(See “Purchases of Units—Distribution and Member Services.”)Units will be sold only to investors qualifying as “Eligible Investors,” as described in this Prospectus. Units of the Fund are not listed on an exchange and it is not anticipated that a secondary market will develop.Thus, an investment in the Fund may not be suitable for investors who may need the money they invest in a specified timeframe.The amount of distributions that the Fund may pay, if any, is uncertain.The Fund may pay distributions in significant part from sources that may not be available in the future and that are unrelated to the Fund’s performance. Neither the Securities and Exchange Commission (the “SEC”) nor any other U.S. federal or state governmental agency or regulatory authority has approved or disapproved the merits of an investment in these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. This Prospectus sets forth concisely information about the Fund that a prospective investor should know before investing.It includes information required to be included in a prospectus and statement of additional information.Please read it before you invest and keep it for future reference.A statement of additional information, dated July 29, 2015 (the “SAI”), containing additional information about the Fund, has been filed with the SEC.The table of contents of the SAI is on page 71 of this Prospectus.You may request a free copy of this Prospectus, the SAI, annual and semi-annual reports to shareholders, when available, and other information about the Fund, and make inquiries by calling (866) 773-7145 or by writing to the Fund.You may also access these documents by visiting www.ardenfunds.com.Additional information about the Fund has been filed with the SEC and is available on the SEC’s website at www.sec.gov. . Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (212) 751-5252 Arden Securities LLC Three Canal Plaza Suite 100 Portland, Maine 04101 (207) 553-7110 TO ALL INVESTORS This Prospectus will not constitute an offer to sell or the solicitation of an offer to buy, and no sale of Units will be made, in any jurisdiction in which the offer, solicitation or sale is not authorized or to any person to whom it is unlawful to make the offer, solicitation or sale.No person has been authorized to make any representations concerning the Fund that are inconsistent with those contained in this Prospectus.Prospective investors should not rely on any information not contained in this Prospectus.Prospective investors should not construe the contents of this Prospectus as legal, tax or financial advice.Each prospective investor should consult his, her or its own professional advisors as to the legal, tax, financial or other matters relevant to the suitability of an investment in the Fund for the investor.This Prospectus is qualified in its entirety by reference to the Fifth Amended and Restated Limited Liability Company Agreement of the Fund, dated October 1, 2011 (the “Company Agreement”), which appears in Appendix A of this Prospectus.Prospective investors should read this Prospectus and the Company Agreement carefully before investing and retain them for future reference.Units are subject to restrictions on transferability and resale. PRIVACY NOTICE This Privacy Notice describes the policies of Arden Asset Management LLC (the “Adviser”) with respect to nonpublic personal information of investors, prospective investors and former investors.These policies apply to individuals only and are subject to change. The Adviser collects and maintains nonpublic personal information about investors as follows: ●
